UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-1682



CHESTER MCELVEEN,

                                               Plaintiff - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF SOCIAL SERVICES,
Child Support Enforcement Division,

                                                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    C. Weston Houck, Chief District
Judge. (CA-97-3027)


Submitted:   September 30, 1998            Decided:   October 14, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Chester McElveen, Appellant Pro Se. Kathy Gettys Woods, SOUTH CARO-
LINA DEPARTMENT OF SOCIAL SERVICES, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Chester McElveen noted this appeal outside the thirty-day

appeal period established by Fed. R. App. P. 4(a)(1), failed to

obtain an extension of the appeal period within the additional

thirty-day period provided by Fed. R. App. P. 4(a)(5), and is not

entitled to relief under Fed. R. App. P. 4(a)(6). The time periods

established by Fed. R. App. P. 4 are “mandatory and jurisdiction-

al.” Browder v. Director, Dep’t of Corrections, 434 U.S. 257, 264

(1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)). The district court entered its order on February 27, 1998;

McElveen’s notice of appeal was filed on May 4, 1998. McElveen’s

failure to note a timely appeal or obtain an extension of the ap-

peal period deprives this court of jurisdiction to consider this

case. We therefore dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2